Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One of the information disclosure statements filed 2/4/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-out information referred to therein has not been considered.
Specifically, Foreign Patent Document no. 4, JP 2014-142637, does not have a corresponding copy in the application file.
The examiner notes that the applicant provided a copy of WO 2014-103343, which is in the same patent family. Since the applicant has already provided the copy of WO 2014-103343, the examiner has considered it and cited it on a PTO-892 form. 
In the interest of compact prosecution, the examiner has considered JP 2014-142637 and has provided a copy of the Foreign Patent Document along with an attached English language machine translation.
The remainder of the information disclosure statements (IDSs) submitted on 2/4/2022 and 2/4/2022 have been considered by the examiner.

Status of Claims
Claims 1-10 and 12-28 are allowed.

Claim Objections
In view of the amendment to claim 19, the previous objection to the claim is hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 14 under 35 USC 112(b) is hereby withdrawn.
In view of the amendments to the claims, the previous rejections of claims 3, 9, 10, 14, and 19 under 35 USC 112(d) are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed 4 February 2022, with respect to the rejections of independent claims 1 and 24 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1-10 and 13-24 under 35 USC 102 and 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-10 and 12-28 are allowable.

Claim 12, which was previously deemed to contain allowable subject matter, has been amended to be in independent form.
Independent claim 24 has been amended to include the limitations of previous claim 11, which was previously deemed to contain allowable subject matter.
See the office action mailed on 26 November 2021 for the statements of reasons for the indication of allowable subject matter.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.W.B/             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872